Proceeding, pursuant to CPLR article 78 to prohibit the respondent Justice of the Supreme Court from enforcing that part of his order (contained in a written memorandum dated December 17, 1979) which granted respondent Vincent La Rocca’s application (a priest of the Roman Catholic Faith) for permission to wear his clerical garb while representing defendant Anna Rodriquez at trial before a jury, under Kings County Indictment No. 4365/1978. Application granted, without costs, and respondents are prohibited from attempting to enforce the order of the respondent Mr. Justice McShane, insofar as it permits the respondent Father La Rocca to wear his clerical garb while acting as defendant’s attorney in the courtroom. (La Rocca v Lane, 37 NY2d 575.) On December 22, 1978, Justice Donnelly denied respondent La Rocca’s application to appear in clerical attire as defendant Rodriquez’ attorney before the Grand Jury. In doing so, Justice Donnelly cited La Rocca v Lane (supra). It was inappropriate for Justice McShane to review the decision of another Justice of co-ordinate jurisdiction. Furthermore, we find no change in circumstances that should have led Justice McShane to hold contrary to La Rocca v Lane (supra). The decision of the Court of Appeals in that case continues to be dispositive of this issue. Hopkins, J. P., Lazer, Gibbons, Rabin and Gulotta, JJ., concur.